DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed February 5, 2021. As directed by the amendment: Claims 1 and 11 have been amended. Claims 2 and 4-6 were cancelled. Claims 1, 3, and 7-15 are presently pending in this application.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: In ll. 8, the phrase “the arms and connecting member” should be re-written as --the arms and the connecting member--. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellisz (US 6,923,812).
Regarding claim 1, Wellisz discloses a clip type cranial flap closing and anchoring device (10) comprising a single structure (figures 1-6) including a first part (30, 33a, 33b) having two arms (33a, 33b), each arm (33a, 33b) comprising a top surface (figures 1-6), a bottom surface (figures 1-6), and a first length (see figure 2 below), wherein the two arms (33a, 33b) are parallel to each other along their length (the Examiner notes a portion of two arms (e.g. elements 33a and 33b) are parallel to each other along their length, see figures 2 and 6 below), and wherein the arms (33a, 33b) are directly joined at one end (see figure 2 below) by a connecting member (30) having a second length (see figure 2 below) and wherein the bottom surfaces of the arms (33a, 33b) are configured to (i.e. capable of) contact a top surface of a cranial flap (17) (figure 4), the arms (33a, 33b) and the connecting member (30) defining a U-shaped recess (see figure 6 below) from a top or bottom view (see figure 6 below) (considered as a front/side view), and a second part (40, 41) having a L-shaped section (figures 1-4) and directly connected to the connecting member (30) (figures 1-4) and 

    PNG
    media_image1.png
    567
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    274
    481
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    226
    579
    media_image3.png
    Greyscale

Next, it appears from the drawings (see figure 3 below) that the two arms of the first part (33a, 33b) extend distally beyond the end of the arm (see figure 3 below) of the L-shaped second part (40, 41). In addition, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art.

    PNG
    media_image4.png
    486
    705
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wellisz’s clip type cranial flap closing and anchoring device with wherein the two arms of the first part extend distally beyond the end of the arm of the L-shaped second part, since such a modification is considered a change in size/proportion that is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 9, the modified clip type cranial flap closing and anchoring device has wherein the gap (figure 4) between the first part (30, 33a, 33b) and the second part (40, 41) is equivalent to thickness of the flap (figure 4).
.

Claims 3, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellisz as applied to claim 1 above, and further in view of Leibinger (US 5,201,737).
Regarding claim 3, the modified Wellisz’s clip type cranial flap closing and anchoring device discloses all the features/elements as claimed including wherein the connecting member (30) is fixedly secured to the third part (20), wherein the third part (20) comprises an annular structure (24) having a center thereof so as to accommodate a screw (23) but lacks a detailed description on wherein the annular structure having a tapered hole. 
However, Leibinger teaches a tapered hole (e.g. 18a-18e) for receiving a screw (figure 2 and col. 4, ll. 54-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Wellisz’s clip type cranial flap closing and anchoring device having an annular structure with a tapered hole as taught by Leibinger, since such a modification would allow the surgeon to easily insert a screw in place for fixing the implant.
Regarding claim 7, the modified Wellisz’s clip type cranial flap closing and anchoring device discloses all the features/elements as claimed but lacks wherein the 
However, Leibinger teaches a connecting member (10) (figure 2) comprising a plurality of projected members (16a-16e) (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Wellisz’s clip type cranial flap closing and anchoring device having a connecting member with a plurality of projected members as taught by Leibinger, since such a modification would cover a drill hole in a skull cap and for fixing a cranial bone cover (Abstract).
Regarding claim 8, the modified Wellisz’s clip type cranial flap closing and anchoring device has wherein the projected members (16a-16e of Leibinger) are flat and comprise a through hole (figure 2 of Leibinger), wherein one of the projected members is provided with an annular member (18a-18e of Leibinger) for passage of a screw therethrough for fastening.
 Regarding claim 10, the modified Wellisz’s clip type cranial flap closing and anchoring device has wherein the device is configured (i.e. capable of) such that the projected members cover a burr hole on the skull.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellisz (US 6,923,812) in view of Bruce (US 5,961,519).
Regarding claim 11, Wellisz discloses a clip type cranial flap closing and anchoring device (10) comprising a single structure (figures 1-6) including a first part (30, 33a, 33b) having two arms (33a, 33b), each arm (33a, 33b) comprising a top or bottom view (see figure 6 above) (considered as a front/side view), a second part (40, 41) having a L-shaped section (figures 1-4) and directly connected to the connecting member (30) (figures 1-4) and configured to (i.e. capable of) contact a bottom surface of the flap (17) (figure 4),  wherein the top surfaces of the two arms (33a, 33b) of the first part are curved towards the L-shaped section (40, 41) (figures 1-6), and wherein the device maintaining a gap (figure 4) between the first part (30, 33a, 33b) and the second part (40, 41) to accommodate the flap (figure 4), wherein the first part (30, 33a, 33b) is fixedly secured to a third part (20) for fastening the device to a skull (figure 4), wherein the L-shaped second part (40, 41) comprises an arm (see figure 2 above) extending parallel to the U-shaped recess (see figure 6 above), between the two arms of the first part (33a, 33b), and having a pin (44) near an end thereof (figures 1-4), wherein the pin (44) projects at an angle upward and toward the second length (figures 1-4).
Next, it appears from the drawings (see figure 3 above) that the two arms of the first part (33a, 33b) extend distally beyond the end of the arm (see figure 3 above) of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wellisz’s clip type cranial flap closing and anchoring device with wherein the two arms of the first part extend distally beyond the end of the arm of the L-shaped second part, since such a modification is considered a change in size/proportion that is generally recognized as being within the level of ordinary skill in the art.
The modified Wellisz’s clip type cranial flap closing and anchoring device further lacks a plurality of projected members extending from the connecting member, at least one of the plurality of projecting members comprising an oblong opening therein.
However, Bruce teaches a plurality of projected members (86-91) extending from a connecting member (92), at least one of the plurality of projecting members (86-91) comprising an oblong opening (99-103) therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Wellisz’s clip type cranial flap closing and anchoring device with a plurality of projected members extending from the connecting member, at least one of the plurality of projecting members comprising an oblong opening therein as taught by Bruce, since such a modification would improve patient healing and can be used to control the arms rigidity to conform to the contour of the cranium (col. 3, ll. 52-56).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellisz as applied to claim 1 above, and further in view of Posnick (US 2006/0287654).
Regarding claim 12, the modified Wellisz’s clip type cranial flap closing and anchoring device discloses all the features/elements as claimed but lacks a detailed description on wherein the device is a monolithic structure.
However, Posnick teaches wherein a device (figures 4A-4C) is a monolithic structure (¶35). In addition, it is known that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Wellisz’s clip type cranial flap closing and anchoring device with wherein the device is a monolithic structure as taught by Posnick, since such a modification is considered a method of manufacturing the device to reduce the number of pieces to form the device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellisz and Bruce as applied to claim 11 above, and further in view of Posnick (US 2006/0287654).

However, Posnick teaches wherein a device (figures 4A-4C) is a monolithic structure (¶35). In addition, it is known that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Wellisz’s clip type cranial flap closing and anchoring device with wherein the device is a monolithic structure as taught by Posnick, since such a modification is considered a method of manufacturing the device to reduce the number of pieces to form the device.

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 5-7, under 35 U.S.C. 103, of the Remarks are directed to the amended claims 1 and 11 and the reference Wellisz. Applicant argues that Wellisz fails to teach the amended feature of “the arms and connecting member defining a U-shaped recess from a top or bottom view”. However, the Examiner respectfully disagrees because as generally claimed, Wellisz discloses the arms (33a, 33b) and connecting member (30) defining a U-shaped recess (see figure 6 above) from a top or bottom view (see figure 6 above) (considered as a front/side view). The Examiner notes that the claims have not further define all the views (e.g. top, bottom, . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The U-shaped recess is visible in the top and bottom views) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775